Peck, P. J.
(concurring). I concur for reversal and dismissal on the ground that plaintiffs failed to sustain the burden of proving that the alleged fraudulent representations were relied on by them.
Glennon, Dore and Cohn, JJ., concur in Per Curiam opinion; Peck, P. J., concurs to reverse and dismiss, in an opinion in which Van Voorhis, J., concurs.
Judgment unanimously reversed, with costs, and judgment is directed to be entered herein dismissing the complaint, with costs. Settle order on notice reversing findings and conclusions inconsistent with this determination and containing such new findings and conclusions as are necessary. [See post, p. 772.]